--------------------------------------------------------------------------------

Exhibit 10.11
 
LEASE AGREEMENT WITH OPTION TO PURCHASE
 
THIS LEASE AGREEMENT WITH OPTION TO PURCHASE (this “Lease”) is entered into as
of the 17th day of November, 2004, by and between CURE LAND COMPANY, LLC, a
Mississippi limited liability company (“Landlord”), and SILVER SLIPPER CASINO
VENTURE LLC, a Delaware limited liability company (“Tenant”), and/or its
assignee.
 
RECITALS
 
WHEREAS, Tenant proposes to develop a riverboat casino and related facilities
(collectively, the “Casino”) at the Premises (as defined below).
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, Landlord and Tenant hereby agree as follows:
 
AGREEMENT
 
1.             PREMISES.
 
1.1           For and in consideration of the rent described below and other
good and valuable consideration, receipt of which is hereby acknowledged,
Landlord hereby leases and lets to Tenant and Tenant hereby rents from Landlord
the premises identified as Parcels A, B, and C and described in Exhibit “A”
attached hereto and incorporated herein by reference, together with all
easements, rights of way and appurtenances in connection therewith or thereunto
belonging and the building and other improvements constructed or to be
constructed thereon (all of which are hereinafter referred to as the
“Premises”).  The parties acknowledge and agree that the vessel to be docked
adjoining to the Premises and all improvements and equipment therein shall not
constitute part of the Premises nor shall it constitute a fixture or improvement
on the Premises.
 
1.2           In consideration for a one-time payment to Landlord of
Fifty-Thousand Dollars ($50,000.00) payable at the time Tenant receives the
approval of the Mississippi Gaming Commission to proceed with development of the
Casino, for a period from the date thereof through and including the Termination
Date, Landlord hereby leases and lets to Tenant and Tenant hereby rents from
Landlord that certain approximately one (1) acre parcel owned by Landlord,
located on State Highway 90, and identified as Parcel J and more fully described
on Exhibit “C” attached hereto and incorporated herein by reference.  Tenant
agrees that it shall be responsible for the payment of ad valorem taxes on said
one acre parcel.
 
2.             TERM.  The term of this Lease (the “Term”) shall commence on the
date hereof (“Commencement Date”) and expire at midnight on the 30th day of
April, 2028 (the “Termination Date”).
 
3.             RENT.
 
3.1           Tenant agrees to pay Landlord as base rent (the “Base Rent”) as
follows:
 
(a)           Thirty-Two Thousand and Five Hundred Dollars ($32,500.00) per
month, due and payable on the first day of each and every month, and
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Commencing on the opening of the Casino, Fifty-two Thousand and
Five-Hundred Dollars ($52,500.00), due and payable on the 1st day of each and
every month.
 
3.2           In addition to the Base Rent, Tenant shall pay to Landlord as
additional rent, the following percentage of gross gaming revenue (“Gross Gaming
Revenue”), and shall furnish Landlord a copy of the Gross Receipts record sent
to the Mississippi Gaming Commission and State Tax Commission:
 
(a)           an amount equal to two and one-half percent (2.50%) of the Gross
Gaming Revenue which is in excess of Two Million Seven Hundred and Fifty
Thousand Dollars ($2,750,000.00) per month up to but not including Gross Gaming
Revenue equal to Three Million Six Hundred and Fifty Thousand Dollars
($3,650,000) per month; plus
 
(b)           an amount equal to three percent (3.0%) of the Gross Gaming
Revenue which is equal to or in excess of Three Million Six Hundred and Fifty
Thousand Dollars ($3,650,000.00) per month.
 
Tenant shall provide Landlord with a copy of its gross gaming revenue on a
monthly basis.  “Gross Gaming Revenue” shall be deemed to be defined as stated
in Section 75-76-5(p) of the Mississippi Code of 1972, as such statue is in
force and effect as of the opening of the Casino, and does not include revenues
generated from the sale of food or beverages and retail or other non-gaming
revenues generated on the Premises.  Landlord acknowledges that Tenant shall
have no liability for any rent prior to the date hereof under any former lease;
proved that, Tenant agrees as consideration for this Lease to pay $167,800 of
unpaid prior rent, which amount shall be due and payable on the date Tenant
shall close and receive funding pursuant to its initial financing for the
Casino.
 
4.             DEPOSIT.  Landlord hereby acknowledges receipt of Ten Thousand
and No/100 Dollars ($10,000.00) previously paid to it by Tenant.
 
5.             OPTION TO PURCHASE.
 
5.1           Landlord hereby grants to Tenant:
 
(a)           an exclusive option to purchase the Premises (the “Option”) from
the Commencement Date through December 31, 2014.  The Option, if exercised at
any time from the Commencement Date until December 31, 2010, shall allow Tenant
to purchase the Premises for the principal sum of $13,500,000 (less, to the
extent exercised, the 4 Acre Option Price (defined below)), plus a retained
interest of Landlord in Tenant’s operations of two percent (2%) of the net
income (“Net Income”).  In the event the Option is exercised at any time from
January 1, 2011 until December 31, 2014, the Option Purchase Price shall be the
principal sum of $15,500,000 (less, to the extent exercised, the 4 Acre Option
Price), plus a retained interest of Landlord in Tenant’s operations of three
(3%) of Net Income.  Each of the purchase prices set forth in this Section
5.1(i) are referred to herein as the “Option Purchase Price,” as
applicable.  “Net Income” shall be defined as the excess of revenues over all
ordinary and necessary expenses incurred by Tenant in its operations for any
given fiscal year (including, without limitation, principal and interest and
other payments on any financing in connection with the Casino), and shall be
calculated in accordance with Generally Accepted Accounting Principles
(GAAP).  Ordinary and necessary expenses shall not exceed the ordinary and
necessary expenses commonly incurred in the gaming industry.  Any disputes
arising out of this definition of Net Income shall be arbitrated by means of
binding arbitration under the commercial arbitration rules of the American
Arbitration Association, and
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           an exclusive option to purchase a four (4) acre parcel within the
Premises for a hotel site, said 4 acre parcel to be mutually agreed upon between
Landlord and Tenant (the “4 Acre Parcel Option”), exercisable by Tenant at any
time during the term of this Lease (unless the Option shall be exercised
beforehand) for the amount of Two Million and No/100 Dollars (the “4 Acre Option
Price”) (with the understanding that, should the 4 Acre Parcel Option be
exercised, that upon payment of said amount, the Option Purchase Price shall be
reduced by said Two Million and No/100 Dollars ($2,000,000.00)).
 
5.2           Exercise of the Option and/or 4 Acre parcel Option shall be by way
of written notice to Landlord of Tenant’s desire to exercise the Option.
 
5.3           Landlord’s retained interest in Tenant’s Net Income of either two
percent (2.0%) or three percent (3.0%), as described in Section 5.1(a) above,
shall cease ten (10) years from the closing date of any sale of the Premises to
a third party.
 
6.             TITLE AND CONDITION OF THE PREMISES.  The Premises are leased to
Tenant in their present condition without representation or warranty by
Landlord, except as provided herein, and subject to (i) the existing state of
title as of the Commencement Date, and (ii) all applicable Legal
Requirements.  “Legal Requirements” means all laws, statutes, codes, acts,
ordinances, orders, judgments, decrees, injunctions, rules, regulations,
permits, licenses, authorizations, directions and requirements of and agreements
with all governments, departments, commissions, boards, court, authorities,
agencies, officials and officers, foreseen or unforeseen, ordinary or
extraordinary, which now or at any time hereafter may be applicable to the
Premises or any part thereof.  Tenant has inspected and examined the Premises
and has found the same satisfactory.
 
7.             USE; QUIET ENJOYMENT.  Tenant may use the Premises for any lawful
purpose.  So long as no event of default has occurred and is continuing
hereunder, Landlord and anyone claiming by, through or under Landlord, warrant
that they shall not interfere with the peaceful and quiet occupation and
enjoyment of the Premises by Tenant.
 
8.             TAXES AND ASSESSMENTS; COMPLIANCE WITH LAW AND AGREEMENTS.
 
8.1           Tenant shall pay:  (i) all tax assessments (including assessments
for benefits from public works or improvements, whether or not begun or
completed prior to the commencement of the Term and whether or not to be
completed within the Term), levies, fees, water and sewer rents and charges, and
all other governmental charges, general and special, ordinary and extraordinary,
foreseen or unforeseen, which are, at any time prior to or during the term
hereof, imposed, levied upon or assessed against (a) the Premises, (b) the Base
Rent, any additional rent or any other sums payable hereunder, (c) this Lease or
the leasehold estate hereby created or which arise in respect of the operation,
possession or use of the Premises; (ii) any gross receipts or similar taxes
imposed or levied upon, assessed against or measured by the Base Rent or any
additional rent or any other sums payable hereunder, (iii) all sales, use and
similar taxes which at any time may be levied, assessed or payable on account of
the acquisition, leasing or use of the Premises; and (iv) all ad valorem taxes
on the real property and improvements located thereon.  Tenant shall not be
required to pay any franchise, corporate, estate, inheritance, succession,
transfer, income, profits or similar taxes of Landlord (other than any tax
referred to in clause (ii) above), unless such tax is imposed or levied upon or
assessed against Landlord be paid by Tenant pursuant to this Article 8.  Tenant
shall furnish to Landlord, within thirty (30) days after demand therefor, proof
of payment of all taxes, assessments, levies, fees, rents and charges and all
utility and communications charges payable by Tenant.  If any assessment levied
or assessed against the Premises becomes due and payable during the Term and may
be legally paid in installments, Tenant shall have the option to pay such
assessment in installments and in such event, Tenant shall be liable only for
those installments which become due and payable during the Term hereof.  Tenant
shall either post a bond to guarantee the payment of all ad valorem taxes or pay
said taxes in advance.
 
 
3

--------------------------------------------------------------------------------

 
 
8.2           Tenant shall comply with and cause the Premises to comply with (i)
all Legal Requirements made applicable to the Premises or the use thereof and
(ii) all terms, conditions, covenants, agreements and requirements of insurance
policies which at any time may be in force with respect to the Premises, and all
contracts, agreements, easements, reservations and restrictions existing at the
commencement of the Term or thereafter consented to by Tenant affecting the
Premises or the ownership, occupancy or use thereof.
 
9.             LIENS.  If, because of any act or omission of Tenant or anyone
claiming through or under Tenant, any mechanic’s or other lien or order for the
payment of money is filed against the Premises, Tenant will, at is expense,
cause the same to be canceled and discharged of record within forty (40) days
after receiving notice of the filing thereof (but in any case within fifteen
(15) days after receipt of notice of commencement of foreclosure proceedings),
or file an appropriate bond, satisfactory to Landlord, in the exercise of
commercial reasonableness, which will cause such lien to be discharged as a lien
against the Premises, or deliver to Landlord adequate security, acceptable to
Landlord, in the exercise of commercial reasonableness, for the discharge
thereof, and will also indemnify and hold harmless Landlord from and against any
and all costs expenses, claims, losses and damages (including reasonable
attorneys’ fees) in connection therewith.  Notwithstanding the foregoing, if
Tenant, in good faith, contests the filing of any lien against the Premises and
diligently pursues said contest, the forty (40) day limit will not
apply.  Tenant shall be required to furnish Landlord proof of progress payments
on all improvements constructed on the Premises.  The mere existence of a lien
shall not be construed as a default under this Lease.  Notice is hereby given
that Landlord shall not be liable for any labor or materials furnished or to be
furnished to Tenant upon credit, and that no mechanic’s or other lien for any
such labor or materials shall attach to or affect Landlord’s consent or request,
express or implied, by interference or otherwise, to any contractor,
subcontractor, laborer, equipment or material supplier for the performance of
any labor or the furnishing of any materials or equipment for any improvement,
alteration or repair of, or to the Premises, or any part of the premises, or as
giving Tenant any right, power or authority to contract for, or permit the
rendering of, any service to, or the furnishing of any materials that would give
rise to the filing of any liens against Landlord’s fee simple estate.  Tenant
shall indemnify Landlord against any work performed on the premises for or by
Tenant.
 
 
4

--------------------------------------------------------------------------------

 
 
10.           UTILITIES.  Tenant agrees to pay all charges for all gas, power,
telephone and other utilities used on the Premises by Tenant.  Landlord will
allow Tenant to use the water from their well (and in accordance with the last
sentence of this section, grants Tenant an easement for said use), free of
charge, for the hotel/casino, and in lieu of payments for water, Tenant will
maintain the well and water tower.  Landlord reserves (i) the right to sell
water to other users so long as Tenant has sufficient water for its hotel/casino
and any other operations upon the Premises, and (ii) reserves to itself a
non-exclusive access easement across the property more particularly identified
as Parcel I and described on Exhibit E hereto to the water tower property (which
property is identified as Parcel H and described on Exhibit F hereto) for
ingress and egress to the water tower property (provided that, upon completion
of the restoration of the parking area the parties agree to revise the legal
description of this easement so that the access easement follows the ingress and
egress routes in said parking area and causes the least practicable interference
with the parking spaces in the parking lot).  Should Tenant exercise the Option,
the tower and water well shall be excluded from the sale; provided that,
concurrent with any such purchase there shall be granted to Tenant and any
successor owner of the Premises (including any transferee by foreclosure or
deed-in-lieu of foreclosure of any mortgagee), and Landlord does hereby grant,
an irrevocable easement and right of access and prior right to use free of
charge the well, water tower and said water for its hotel/casino and other
operations at the Premises (provided, that, if Tenant shall thereafter sell the
Premises to a third party (which shall not be deemed to include any transfer by
foreclosure or deed-in-lieu of foreclosure by any mortgagee of Tenant nor its
assignee), such third party transferee shall be required to pay such water at
rate which is from time to time charged in Hancock County for commercial users
of water in the county) and a right of first refusal to purchase the well and
water tower upon any sale or transfer, directly or indirectly, of the well
and/or water tower.  Such easement shall run with the land and shall otherwise
be in form and substance acceptable to Tenant.  (Tenant shall have the right to
match any offer received by Landlord on the same terms as offered to Landlord;
provided, that, should Tenant decline the offer, and the terms of the offer
change in any material respects or the offer not close within 90 days
thereafter, Landlord shall re-offer to Tenant the right of first
refusal).  Landlord shall notify Tenant of any offers and all such offers shall
be bona fide third party offers.  Tenant shall continue to maintain the well and
the water tower following the closing of the purchase transaction in connection
with the exercise of the Option.  In connection with the water well and water
tower, Landlord does hereby grant to Tenant, during the Term and following the
exercise of the Option, a non-exclusive easement over, under, above and across
the water tower parcel identified as Parcel H and described on Exhibit F so that
Tenant may use the water and maintain the well and water tower in accordance
with the terms hereof.
 
11.           REPAIRS AND MAINTENANCE.  Tenant agrees it will, at its expense,
(i) keep and maintain the Premises, including the building and improvements
thereon and outside grounds, in good repair, except for ordinary wear and tear,
(ii) with reasonable promptness make all repairs of every kind and nature which
may be required to be made upon or in connection with the Premises or any part
thereof in order to keep and maintain the Premises in good repair, and (iii)
will comply with and cause the Premises to comply with the terms and conditions
of contracts, easements and restrictions existing as of the Commencement Date
and affecting the Premises and the ownership, occupancy and use thereof.  The
Tenant shall be responsible for all repairs to the air conditioning system at
its sole expense.
 
12.           ALTERATIONS.  Landlord agrees that subject to the conditions
hereinafter set forth, Tenant may, at its cost, make or permit to be made such
changes, replacements, alterations and additions to the Premises and the
buildings and improvements thereon as Tenant may deem advisable (the
“Alterations”) which may include but not be limited to:  (i) altering or
remodeling any building, or improvements on the Premises; or (ii) constructing
additions to the improvements and buildings on the Premises, with such additions
being located as Tenant deems advisable.  Notwithstanding the foregoing, Tenant
may only make Alterations if (a) upon completion of the Alterations, the market
value of the Premises and the building and improvements thereon shall not be
less than immediately prior to the making of such Alterations; (b) the
Alterations shall be performed in a good and workmanlike manner; and (c) the
Alternations shall be expeditiously completed in compliance with all laws,
ordinances, orders, rules, regulations and requirements applicable thereto.
 
 
5

--------------------------------------------------------------------------------

 
 
No Alterations shall be made without Landlord’s prior written consent, which
shall not be unreasonably withheld.  Before such consent is given, the Tenant
must provide to Landlord a copy of any and all plans and specifications
pertaining to the Alterations and copies of any and all construction agreements.
 
Alterations shall, upon the completion thereof, be deemed to be a part of the
Premises and shall thereafter be the property of Landlord.  Alterations shall
not change the Option Purchase Price as defined in Article 5 above.
 
13.           FIXTURES.  All alterations, improvements, additions and utility
installations (whether or not such utility installations constitute trade
fixtures of Tenant), which may be made to the Premises by Tenant, including but
not limited to, floor covering, paneling, doors, drapes, built-ins, moldings,
sound attenuation, and lighting and telephone or communications systems,
conduit, wiring and outlets, shall be made and done in good and workmanlike
manner and of good and sufficient quality and materials and shall be the
property of Landlord and remain upon and be surrendered with the Premises at the
expiration of the Term, unless Landlord requires their removal.  Provided Tenant
is not in default, Tenant’s personal property and equipment, other than that
which is affixed to the Premises so that it cannot be removed without material
damage to the Premises other than utility installation, shall remain the
property of Tenant and may be removed without damage to the Premises.
 
14.           INDEMNIFICATION AND INSURANCE.
 
14.1         Indemnification.  Tenant hereby indemnifies, holds harmless and
agrees to defend Landlord from and against all claims, damages, expenses
(including, without limitation, attorney’s fees and reasonable investigative and
discovery costs), liabilities and judgments on account of injury to person, loss
of life, or damage to property occurring on the Premises and on the ways
immediately adjoining the Premises, caused by the active negligence of Tenant,
its agents, servants or employees; provided, however, Tenant shall not indemnify
Landlord against any injury, loss of life, or damage which is caused by the
active negligence of Landlord, its other tenants on the Premises, if any, its or
their agents, servants or employees.
 
Landlord hereby indemnifies, holds harmless and agrees to defend Tenant from and
against all claims, damages, expenses (including, without limitation, attorney’s
fees and reasonable investigative and discovery costs), liabilities and
judgments, on account of injury to persons, loss of life, or damage to property
occurring on the Premises and on the ways immediately adjoining the Premises,
caused by the active negligence of Landlord, its agents, servants or employees;
provided, however, Landlord shall not indemnify Tenant against any injury, loss
of life or damage which is caused by the active or passive negligence of Tenant,
or Tenant’s agents, servants or employees.
 
The Parties’ obligations with respect to indemnification hereunder shall remain
effective, notwithstanding the expiration or termination of this Lease, as to
claims accruing prior to the expiration or termination of this Lease.
 
14.2         Waiver of Certain Rights.  With respect to any loss or damage that
my occur to the Premises (or any improvements thereon) or the respective
property of the Parties therein, arising from any peril customarily insured
under a fire and extended coverage insurance policy, regardless of the cause or
origin, excluding willful acts but including negligence of the Parties, their
agents, servants or employees, the Party carrying such insurance and suffering
such loss hereby releases the other Party from all claims with respect to such
loss except as specifically provided in the Articles entitled “REPAIRS” and
“DAMAGE OR DESTRUCTION”; and Landlord and Tenant mutually agree that their
respective insurance companies shall have no right of subrogation against the
other Party on account of any such loss, and each Part shall procure from their
respective insurers under all policies of fire and extended coverage insurance a
waiver of all rights of subrogation against the other Party which the insurance
might otherwise have under such policies.
 
 
6

--------------------------------------------------------------------------------

 
 
14.3         Liability, Fire and Casualty Insurance.  Tenant agrees to maintain
and/or cause to be maintained, at its sole expense, liability, fire and casualty
insurance insuring its and the Landlord’s interests against loss by fire and
other causes and claims for bodily injury, death and property damage occurring
on, in or about the Premises (including, without limitation, the parking lots)
and the ways immediately adjoining the Premises, in an amount or amounts which
are standard in the gaming industry.  The Landlord shall be named as an
additional insured on the policy.  Tenant shall maintain liability insurance in
a minimum amount of $5,000,000.
 
Any insurance required to be provided under this Article may be in the form of
blanket liability coverage so long as the blanket policy does not reduce the
limits nor diminish the coverage required herein.  Any insurance policy required
to be maintained and/or caused to be maintained by Tenant under this Article
shall be written by insurance companies, reasonably satisfactory to Landlord,
which are qualified to do business in the state in which the Premises are
located.  Tenant shall cause a certificate providing such information as
reasonably requested by Landlord evidencing the existence and limits f its
insurance coverage with respect to the Premises to be delivered to Landlord upon
the commencement of this Lease.  Thereafter, Tenant shall cause similar
certificates evidencing renewal policies to be delivered to Landlord at such
times as reasonably requested by Landlord.  Upon request, Landlord shall cause a
certificate of insurance reasonably evidencing compliance with the requirements
of this Article to be delivered to Tenant.
 
14.4         Performance of Indemnity Agreement.  All policies of insurance
shall insure the performance by Landlord or Tenant, as the case may be, of the
indemnity agreements contained herein and shall contain a provision that the
insurance company will furnish Landlord and Tenant thirty (30) days advance
written notice of any cancellation or lapse, or the effective date of any
reduction in the amounts or scope of coverage.  Each party shall promptly notify
the other party of any asserted claim with respect to which such party is or may
be indemnified against hereunder and shall deliver to such party copies of
process and pleadings.
 
15.           ASSIGNMENT AND SUBLETTING.  Tenant shall only sublet or assign
this Lease or a portion thereof provided the following elements are
satisfied:  (i) the Tenant is not in default of any of the terms and conditions
of the Lease; (ii) the Tenant provides a copy of the proposed sublease or
assignment to the Landlord prior to the commencement of the sublease or
assignment; (iii) the use of the Premises under the sublease or assignment shall
be approved by Landlord, which approval shall not be unreasonably withheld; and
(iv) each such sublease or assignment shall expressly be made subject to the
provisions of this Lease.  If the Tenant assigns its rights and interests under
this Lease, the assignee under such assignment shall be directly and personally
responsible for all of the obligations of Tenant hereunder whether or not such
obligations are expressly assumed.  In the event of any such assignment or
subletting, Tenant will remain liable to Landlord for the performance of all the
terms, conditions and provisions of this Lease required to be performed by
Tenant.
 
16.           PERMITTED CONTEST.  Tenant shall not be required to pay any tax
referred to in Article 8, discharge or remove any lien referred to in Article 9,
or comply with any law or agreement referred to in Article 8, so long as Tenant
shall contest by appropriate proceedings, in good faith and at its expense, the
existence, the amount or the validity thereof, the amount of the damage caused
thereby or the extent of its liability thereafter.  While any such proceedings
are pending, Landlord shall not have the right to pay any such tax, assessment
or lien or comply with any law or agreement thereby being contested.  Any such
contest shall be conducted, as between Landlord and Tenant, at the sole expense
of Tenant.
 
 
7

--------------------------------------------------------------------------------

 
 
17.           DAMAGE OR DESTRUCTION.  If the Premises are damaged or destroyed
by fire or other casualty to the extent that Tenant is, in its reasonable
opinion, unable to operate its business from the Premises, Tenant may terminate
this Lease by giving notice thereof to Landlord within thirty (30) days of such
damage or destruction, such termination to be effective as of the date of
destruction and all rents shall abate from the date of destruction for the
unexpired Term.
 
If the Lease is not terminated as provided for above, then this Lease shall
continue in full force and effect and Tenant shall repair any damage to the
Premises so as to restore such Premises (as nearly as practicable) to the
condition thereof immediately prior to such occurrence.  In the event that such
restoration is not substantially completed within six (6) months from the date
of damage or destruction, Landlord may at any time after the expiration of said
six (6) month period elect to terminate the lease by giving written notice to
Tenant, in which event the Lease shall terminate as of the date of such notice
and all rents shall abate from the date of such notice for the unexpired Term of
the Lease.  In the event written notice of termination is not received by
Tenant, the Lease shall continue in full force and effect without abatement of
rents.
 
18.           CONDEMNATION.  If the Premises or a substantial portion of the
Premises is taken under the power of eminent domain for any public or
quasi-public use, then Tenant may terminate and cancel this Lease, such
termination to be effective upon the earlier of the date Tenant thereafter
vacates the Premises or the date that the condemning authority takes possession
of the condemned property and thereupon both parties will be relieved of any
further obligation under this Lease, except that the parties will fulfill all of
their obligations hereunder to be performed to the date of such termination.  In
such event, Landlord shall be entitled to the entire condemnation proceeds.  If
less than a substantial portion of the Premises is so taken, or if a substantial
portion is taken but this Lease is not terminated and canceled as above
provided, then Landlord and Tenant shall share the condemnation proceeds
equitably in accordance with their relative interests, and Base Rent and any
additional rent shall continue unabated.
 
19.           SURRENDER OF PREMISES AND REMOVAL OF PROPERTY.
 
19.1         No Merger.  The voluntary or other surrender of this Lease by
Tenant, a mutual cancellation or a termination hereof, shall not constitute a
merger, and shall, at the option of Landlord, terminate all or any existing
subleases or shall operate as an assignment to Landlord of any or all subleases
affecting the Premises.
 
19.2         Surrender of Premises.  Upon the expiration of the Term, or upon
any earlier termination hereof, Tenant shall quit and surrender possession of
the Premises to Landlord in as good order and condition as the Premises are now
or hereafter may be improved by Landlord or Tenant, reasonable wear and tear and
casualty which is not to be restored by Tenant pursuant to this Lease excepted,
and shall, without expense to Landlord, remove or cause to be removed from the
Premises, all debris and rubbish, all furniture, equipment, business and trade
fixtures, free-standing cabinet work, movable partitioning and other articles of
personal property owned by Tenant or installed or placed by Tenant at its
expense in the Premises, and all similar articles of any other persons claiming
under Tenant unless Landlord exercises its option to have any subleases or
subtenancies assigned to Landlord, and Tenant shall repair all material damage
to the Premises resulting from such removal.  Tenant shall not remove any
property that is a fixture as defined in Article 13 above.
 
 
8

--------------------------------------------------------------------------------

 
 
19.3         Disposal of Property.  In the event of the expiration of this Lease
or other re-entry of the Premises by Landlord as provided in this Lease, any
property of Tenant not removed by Tenant upon the expiration of the term of this
Lease, or within fifteen (15) days after a termination by reason of Tenant’s
default, shall be considered abandoned and Landlord may remove any or all of
such property and dispose of the same in any commercially reasonable manner or
store the same in a public warehouse or elsewhere for the account of, and at the
expense and risk of, Tenant.  If Tenant shall fail to pay the costs of storing
any such property after it has been stored for a period of thirty (30) days or
more, Landlord may sell any or all of such property at public or private sale,
in such manner and at such places as Landlord, in its reasonable discretion, may
deem proper, with notice to Tenant.  In the event of such sale, Landlord shall
apply the proceeds thereof, first, to the cost and expense of sale, including
reasonable attorneys’ fees; second, to the repayment of the cost of removal and
storage; third, to the repayment of any other sums which may then or thereafter
be due to Landlord from Tenant under any of the terms of this Lease; and fourth,
the balance, if any, to Tenant.
 
20.           HOLDING OVER.  In the event Tenant holds over the expiration of
the Term, with or without the express or implied consent of Landlord, such
tenancy shall be from month-to-month only, and not a renewal hereof or an
extension for any further term, and such month-to-month tenancy shall be subject
to each and every term, covenant and agreement contained herein.  Nothing in
this Article 20 shall be construed as a consent by Landlord to any holding over
by Tenant and Landlord expressly reserves the right to require Tenant to
surrender possession of the Premises upon the expiration of the Term or upon the
earlier termination hereof and to assert any remedy in law or equity to evict
Tenant and/or collect damages in connection with such holding over.
 
21.           DEFAULTS AND REMEDIES.
 
21.1         Defaults by Tenant.  The occurrence of any of the following shall
constitute a material default and breach of this Lease by Tenant:
 
(a)           The failure by Tenant to pay the rent hereunder as and when due
where such failure continues for thirty (30) days after notice thereof by
Landlord to Tenant; provided, however, that such notice shall be in lieu of and
not in addition to any notice required under Mississippi law.
 
(b)           The abandonment or vacation of the Premises by Tenant.
 
(c)           The failure by Tenant to observe or perform any other provision of
this Lease where such failure continues for thirty (30) days after notice
thereof by Landlord to Tenant; provided, however, that if the nature of such
default is such that the same cannot reasonably be cured within such thirty (30)
days period, Tenant shall not be deemed to be in default if Tenant shall within
such period commence such cure and thereafter diligently prosecute the same to
completion.
 
(d)           Any action taken by or against Tenant pursuant to any statute
pertaining to bankruptcy or insolvency or the reorganization of Tenant (unless,
in the case of a petition filed against Tenant, the same is dismissed within
ninety (90) days); the making by Tenant of any general assignment for the
benefit of creditors; the appointment of a trustee or receiver to take
possession of all or any portion of Tenant’s interest in this Lease, where
possession is not restored to Tenant within ninety (90) days; or the attachment,
execution, or other judicial seizure of all or any portion of Tenant’s interest
in this Lease, where such seizure is not discharged within ninety (90) days.
 
 
9

--------------------------------------------------------------------------------

 
 
(e)           Tenant’s failure to vacate and surrender the Premises as required
by this Lease upon the expiration of the Term or termination of this Lease.
 
21.2         Landlord’s Remedies.  In the event of any such default by Tenant,
then, in addition to any other remedies available to Landlord at law or in
equity, Landlord shall have the immediate option to terminate this Lease and all
rights of Tenant hereunder by giving Tenant thirty (30) days written notice of
such election to terminate.  In the event Landlord shall elect to so terminate
this Lease, Landlord may recover from Tenant;
 
(a)           Terminate the Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails so to do, Landlord may,
without prejudice to any other remedy which it may have, enter upon and take
possession of the Premises and expel or remove Tenant and any other person who
may be occupying the Premises or any part thereof.  Tenant agrees to pay to
Landlord on demand the amount of all loss and damage which Landlord may suffer
by reason of such termination, whether through inability to relet the Premises
on satisfactory terms or otherwise; or
 
(b)           Enter upon and take possession of the Premises and expel or remove
Tenant and any other person who may be occupying the Premises or any part
thereof and relet the Premises and receive the rent therefor.  Tenant agrees to
pay to Landlord on demand any deficiency that may arise by reason of such
reletting; or
 
(c)           Enter upon the Premises and do whatever Tenant is obligated to do
under the terms of the Lease, except that Landlord may enter upon, and make any
necessary repair to the Premises without notice to Tenant in the event of an
emergency.  Tenant agrees to reimburse Landlord on demand for any expenses which
Landlord may incur in thus effecting compliance with Tenant’s obligations under
the Lease.
 
21.3         Re-Entry Not Termination.  No re-entry or taking possession of the
Premises by Landlord pursuant to this Article 21 shall be construed as an
election to terminate this Lease unless a written notice of such intention be
given to Tenant or unless the termination thereof be decreed by a court of
competent jurisdiction.  Notwithstanding any reletting without termination by
Landlord because of any default of Tenant, Landlord may at any time after such
reletting elect to terminate this Lease for any such default.
 
21.4         Definition of Tenant.  As used in this Article 21, the term
“Tenant” shall be deemed to include all persons or entities named as Tenant
under this Lease, or each and every one of them.  If this Lease has been
assigned, the term “Tenant” as used in this Article 21, shall be deemed to
include both the assignee and the assignor.
 
22.           LATE CHARGES.  In the event Tenant is more than ten (10) days late
in paying any installment of rent due under this Lease, Tenant shall pay
Landlord a late charge equal to four percent (4.00%) of the delinquent
installment of rent.  The parties agree that the amount of such late charge
represents a reasonable estimate of the cost and expense that would be incurred
by Landlord in processing each delinquent payment of rent by Tenant and that
such late charge shall be paid to Landlord as liquidated damages for each
delinquent payment, but the payment of such late charge shall not excuse or cure
any default by Tenant under this Lease.
 
 
10

--------------------------------------------------------------------------------

 
 
23.           QUIET ENJOYMENT.  Tenant, upon the paying of all rent hereunder
and performing each of the covenants, agreements and conditions of this Lease
required to be performed by Tenant, shall lawfully and quietly hold, occupy and
enjoy the Premises during the Term without hindrance or molestation of anyone
lawfully claiming by, through or under Landlord, subject, however, to the
provisions set forth in this Lease.
 
24.           SIGNAGE.  Subject to Article 12 above, Tenant, at Tenant’s sole
cost and expense, shall have the right to place signage upon the Premises as
Tenant deems to be appropriate.
 
25.           REPRESENTATIONS.  Landlord represents and warrants to Tenant that:
 
25.1         Landlord (i) is the sole owner of the Premises and (ii) has good,
valid and marketable title, free and clear of all liens and mortgages other than
the liens previously disclosed to Tenant and easements, rights-of-way,
restrictions and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, do not in any case materially detract from the
value of the Premises and would not interfere with the ordinary conduct of the
business by Tenant (“Permitted Exceptions”).
 
25.2         There are no leases, subleases, licenses or occupancy agreements
currently in effect with respect to the Premises.  To Landlord’s knowledge,
other than this Agreement and the Permitted Exceptions, there are no agreements,
instruments or documents by which the Premises may be subject or bound.
 
25.3         To Landlord’s knowledge, there are no known claims, actions, suits,
proceedings or investigations pending or threatened before any court,
governmental unit or any arbitrator, with respect to the Premises (including,
but not limited to, any claim, action, suit, proceeding or investigation
relating to Hazardous Substances (defined below) or alleged violation of the
Environmental Laws (defined below) or Landlord’s interest herein.
 
25.4         The Premises are currently zoned C-2.  Landlord has no knowledge of
the proposed adoption of any zoning laws or regulations affecting the Premises
and no knowledge of any notices or others from any governmental authority with
respect to any potential adverse change in the use of or access to, or with
respect to any adverse condition on the Premises.  Tenant may be required under
zoning laws or regulations to apply for a special use permit for the Premises.
 
25.5         Landlord has not received any written or oral notice for
assessments for public improvements against any of the Premises which remains
unpaid and, to Landlord’s knowledge, no such assessment has been
proposed.  Landlord has not received any written or oral notice or order by any
governmental or other public authority, any insurance company which has issued a
policy with respect to any of such properties or any board of fire underwriters
or other body exercising similar functions which (i) relates to violations of
building safety, fire or other ordinances or regulations, (ii) claims any defect
or deficiency with respect to any of such properties or (iii) requests the
performances of any repairs, alterations or other work to or in any of such
properties or in the streets bounding the same.
 
25.6         There is no pending condemnation, expropriation, eminent domain or
similar proceeding affecting all or any portion of any of the premises and, to
Landlord’s knowledge, no such proceeding is contemplated.
 
 
11

--------------------------------------------------------------------------------

 
 
25.7         The Premises is located along one or more dedicated public
streets/highways.  Curb-cut and street-opening permits or licenses for vehicular
access to and from the Premises to any adjoining public street/highway, if
required, have been obtained and paid for by Landlord and are in full force and
affect.
 
25.8         All water, sewer, gas, electric, telephone, and other public
utilities and all storm water drainage required by law or necessary for the
operation of the Premises will (i) either enter the Premises through open public
streets adjoining the premises, or, if they pass through adjoining private land,
do so in accordance with valid public or private easements or rights-of-way,
(ii) be installed, connected and operating, in good condition, with all
installation and connection charges paid in full, including, without limitation,
connection and the permanent right to discharge sanitary waste into the
collector system of the appropriate sewer authority, and (iii) be adequate to
service the Premises as a gaming property at planned capacity.
 
25.9         As of the date hereof,
 
(a)           There are no conditions on, about, beneath, adjacent to or arising
from any of the real property of the Premises which might give rise to
liability, result in the imposition of a statutory lien or require any
“Response,” “Removal” or Removal Action”, under any environmental laws,
including, but not limited to the Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”), as amended by the Superfund
Amendments and Reauthorization Act (“SARA”), the Rivers and Harbors Act of 1899
(33 USC § 403), the Clean Water Act (33 USC §§ 1251-1387), Resource Conservation
and Recovery Act of 1976, as amended by the Used Oil Recycling Act of 1980, the
Solid Waste Disposal Act Amendments of 1980, and the Hazardous and Solid Waste
Amendments of 1984 (as amended) and all other applicable federal, state and
local health or environmental laws and regulations (the “Environmental
Laws”).  As used in this Lease, the terms “Response,” “Removal” and “Remedial
Action” shall be defined with reference to §§ 101(25) of CERCLA and SARA, 42 USA
§§ 9601(23)-9601(25).
 
(b)           Hazardous Substances (as defined below) have never been used,
handled, generated, processed, treated, stored, transported to or from,
released, discharged, or disposed of on, about or beneath the Premises; there
are no transformers or other equipment containing or contaminated with
polychlorinated biphenyls (“PCBs”) or any above or underground storage tanks on,
about or beneath the Premises, there is no asbestos or asbestos containing
material at the Premises; no lead-based print or lead-based paint hazards are
present at the Premises.  (As used in this Lease, the term “Hazardous Substance”
means a hazardous substance, material or waste including, without limitation any
substance which:  (i) is or contains petroleum, asbestos, lead based paint or
PCBs; (ii) is defined, designated or listed as a “Hazardous Substance” pursuant
to Sections 397 and 311 of the Clean Water Act, 33 USC §§ 1317, 1321, Section
101(14) of CERCLA, 42 USC §9601 or similar provision of applicable state law;
(iii) is listed in the United States Department of Transportation Hazardous
Material Table, 49 C.F.R. § 172.101; or (iv) is defined, designated or listed as
a “Hazardous Waste” under Section 1004(3) of the Resource and Conservation and
Recovery Act, 42 USC 9603(5), or similar provision of applicable store law.)
 
(c)           Landlord has not received any notice or had any actual or
constructive knowledge of with respect to:  (i) any claim, demand,
investigation, enforcement, Response, Removal, Remedial Action or other
governmental or regulatory action instituted or threatened against, the Premises
pursuant to any of the Environmental Laws; (ii) any claim, demand, suit, or
action made or threatened by any person or entity against the Premises relating
to any form of damage, loss or injury resulting from, or claimed to result from,
any Hazardous Substance on, about, beneath or arising from the Premises or any
alleged violation of any Environmental Laws relating to the Premises; or (iii)
any communication to or from any governmental or regulatory agency arising out
of or in connection with Hazardous Substances on, about, beneath, arising from
or generated at the Premises, including, without limitation, any notice of
violation, citation, complaint, order, directive, request for information or
response thereto, notice letter, demand letter or compliance schedule.
 
 
12

--------------------------------------------------------------------------------

 
 
25.10       Landlord hereby agrees to defend, indemnify and hold Tenant and its
director, officers, agents, employees and lenders harmless from and against all
claims, demands, causes of action, liabilities, losses, costs and expenses
(including, but not limited to, attorney’s fees and costs) arising from or in
connection with the presence on or under the Premises of any Hazardous
Substances, or any release or discharges of any Hazardous Substances on, under
or from the Premises caused by Landlord.  Tenant shall have the same obligation
and grant the same indemnification to Landlord should it be in violation of any
applicable Environmental Laws.  The foregoing indemnity shall further apply to
any residual contamination on or under the Premises or affecting any natural
resources, and to any contamination of any property or natural resources arising
in connection with the generation, use, handling, storage, transport or disposal
of any such Hazardous Substances, and irrespective of whether any of such
activities were or will be undertaken in accordance with applicable
Environmental Laws.
 
26.           TENANT’S ENVIRONMENTAL RESPONSIBILITIES.
 
26.1         Compliance with Laws.
 
(a)           Tenant shall comply with and use its best efforts (including the
diligent prosecution of legal proceedings seeking injunctive and other
appropriate relief) to ensure compliance by Tenant and all tenants, subtenants,
officers, directors employees, agents, contractors and invoices of Tenant with
all applicable Environmental Laws and shall obtain and comply with any permits
required thereunder.
 
(b)           Tenant shall not (1) cause or permit the presence, use,
generation, manufacture, production, processing, installation, release,
discharge, storage (including storage in above ground and underground storage
tanks for petroleum or petroleum products), treatment, handling, or disposal of
any Hazardous Substances (excluding the safe and lawful use and storage of (i)
quantities of petroleum products customarily used in the operation and
maintenance of comparable casino properties and (ii) quantities of Hazardous
Substances customarily used for normal casino purposes) on or under the
Premises, or in any way affecting the Premises or its value or which may form
the basis for any present or future claim, demand or action seeking cleanup of
the Premises, or the transportation of any Hazardous Substances to or from the
Premises, (2) cause or exacerbate any occurrence or condition on the Premises
that is or may be in violation of the Environmental Laws [the matters described
in clauses (1) and (2) above being referred to collectively below as “Prohibited
Activities or Conditions”], Tenant represents and warrants that it has not at
any time caused or permitted any Prohibited Activities or Conditions and that,
to the best of its knowledge, no Prohibited Activities or Conditions exist or,
have existed on or under the Premises.  Tenant shall take all appropriate steps
to prevent its employees, agents, and contractors, and all customers and
invitees from causing, permitting, or exacerbating any Prohibited Activities or
Conditions.
 
 
13

--------------------------------------------------------------------------------

 
 
(c)           Tenant shall comply in a timely manner with, and cause all
employees, agents, and contractors of Tenant and any other person present on the
Premises to so comply with, (1) any program of operations and maintenance (“O&M
Program”) relating to the Premises that is acceptable to Tenant with respect to
one or more Hazardous Substances, and (2) the Environmental Laws.  Any O&M
Program shall be performed by qualified contractors under the supervision of a
consulting engineer hired by Tenant with the prior written approval of
Landlord.  All costs and expenses of any O&M Program shall be paid by Tenant,
including without limitation the charges of such contractors and consulting
engineer and Landlord’s fees and costs incurred in connection with the
monitoring and review of O&M Program and Tenant’s performance thereunder.  If
Tenants fails to commence timely or diligently continue and complete
implementation of any O&M Program, then Landlord may, at Landlord’s option,
declare a default by Tenant in the performance of Tenant’s obligations pursuant
to this Lease and Landlord may invoke any remedies permitted by this Lease.
 
26.2         Conduct Tests.  Prior to vacating the Premises, Tenant shall
conduct and complete all investigations, studies, sampling and testing
procedures and all remedial, removal, and other actions necessary to clean up
and remove all Hazardous Substances on, from or affecting the premises in
accordance with all applicable Environmental Laws to the satisfaction of the
Landlord.
 
26.3         Reporting Requirements.
 
(a)           Tenant shall promptly supply Landlord with copies of all notices,
reports, correspondences and submissions made by Tenant to the Environmental
Protection Agency, the United States Occupational Safety and Health
Administration, and any other local, state or federal authority which requires
submission or any information concerning environmental matters or hazardous
wastes or substances pursuant to Environmental Laws.
 
(b)           Tenant represents that Tenant has not received and has no
knowledge of the issuance of any claim, citation or notice of any pending or
threatened suits, proceedings, orders, or governmental inquiries or opinions
involving the Premises, that allege the violation of any Environmental Law
(“Governmental Actions”).
 
(c)           Tenant shall promptly notify Landlord in writing of: (1) any
Governmental Actions or (2) any claim made or threatened by any third party
against Tenant, Landlord, or the Premises relating to loss or injury resulting
from any occurrence or condition on the Premises or any other real property that
could require the removal from the Premises of any Hazardous Substances or cause
any restrictions on the ownership, occupancy, transferability or use of the
Premises under Environmental Laws.  Tenant shall cooperate with any governmental
inquiry, and shall comply with any governmental or judicial order which arises
from any alleged Prohibited Activities or Conditions.
 
26.4         Governmental Action/Environmental Lien.
 
(a)           Tenant shall pay promptly all costs and expenses incurred by
Landlord in connection with any Governmental Action, including but not limited
to costs of any environmental audits, studies, investigations or remedial
activities including but not limited to the removal of any Hazardous Substances
from the Premises.  Tenant also shall pay promptly the costs of any
environmental audits, studies, investigations or the removal of any Hazardous
Substances from the Premises required by Landlord following a reasonable
determination by Landlord that there may be Prohibited Activities or Conditions
on or under the Premises.  Any such costs or expenses incurred by Landlord
(including but not limited to fees and expenses of attorneys and consultants
whether incurred in connection with any judicial or administrative process or
otherwise) which Tenant fails to pay promptly shall become additional rent owed
by Tenant to Landlord pursuant to this Lease.
 
 
14

--------------------------------------------------------------------------------

 
 
(b)           Tenant shall promptly notify Landlord as to any liens threatened
or attached against the Premises pursuant in any Environmental Law.  If such a
lien is filed against the Premises, Tenants shall, within twenty (20) days from
the date that the lien is placed against the Premises, and in any event prior to
the date any governmental authority commences proceedings to sell the Premises
and all improvements pursuant to the lien, either; (1) pay the claim and remove
the lien from the Premises or (2) furnish either (i) a bond or cash deposit
reasonably satisfactory to Landlord in an amount not less than the claim out of
which the lien arises, or (ii) other security satisfactory to the Landlord and
to any superior mortgagee or tenant in an amount not less than that which is
sufficient to discharge the claim out of which the lien arises.
 
27.           RIGHT OF FIRST REFUSAL ON OTHER PROPERTIES OF LANDLORD.  Landlord
covenants that during the Term of this Lease, Landlord will not sell or lease
any property now owned or leased by Landlord or hereafter acquired or leased by
Landlord, within a ten (10) mile radius of the Premises in any direction, to any
third party for use, operation or lease as a gaming establishment without first
allowing Tenant the right of first refusal with respect to said property.
 
28.           Intentionally Omitted.
 
29.           GENERAL PROVISIONS.
 
29.1         No Waiver.  The giving by Landlord of any breach of any term,
provision, covenant or condition contained in this Lease, or the failure of
Landlord or insist on the strict performance by Tenant, shall not be deemed to
be a waiver of such term, provision, covenant or condition as to any subsequent
breach thereof or of any other terms, covenant or condition contained in this
Lease.  The acceptance of rents hereunder by Landlord shall not be deemed to be
a waiver of any breach or default by Tenant of any term, provision, covenant or
condition herein, regardless of Landlord’s knowledge of such breach or default
at the time of acceptance of rent.
 
29.2         Landlord’s Right to Perform.  All covenants and agreements to be
performed by Tenant under any of the terms of this Lease shall be performed by
Tenant at Tenant’s sole expense and without abatement of rent.  If Tenant shall
fail to observe and perform any covenant, condition, provision or agreement
contained in this Lease or shall fail to perform any other act required to be
performed by Tenant, Landlord may, upon notice to Tenant, without obligation,
and without waiving or releasing Tenant from any default or obligations of
tenant, make any such payment or perform any such obligation on Tenant’s part to
be performed.  All sums so paid by Landlord and all costs incurred by Landlord,
including attorneys’ fees, shall be payable to Landlord on demand and Tenant
covenants to pay any such sums, and Landlord shall have (in addition to any
other right or remedy hereunder) the same rights and remedies in the event of
the non-payment thereof by Tenant as in the case of default by Tenant in the
payment of rent.  Any sums advanced by Landlord on behalf of Tenant shall
constitute additional rent owed by Tenant to Landlord.
 
29.3         Terms; Headings.  The words “Landlord” and “Tenant” as used herein
shall include the plural, as well as the singular.  The words used in neuter
gender include the masculine and feminine and words in the masculine or feminine
gender include the neuter.  If there is more than one tenant, the obligations
hereunder imposed upon Tenant shall be joint and several.  The headings or
titles of this Lease shall have no effect upon the construction or
interpretation of any part hereof.
 
 
15

--------------------------------------------------------------------------------

 
 
29.4         Entire Agreement.  This instrument along with any exhibits and
attachments or other documents affixed hereto, or referred to herein,
constitutes the entire and exclusive agreement between Landlord and Tenant with
respect to the Premises and the estate and interest leased to Tenant
hereunder.  This instrument and said exhibits and attachments and other
documents may be altered, amended, modified or revoked only by an instrument in
writing signed by both Landlord and Tenant.  Landlord and Tenant hereby agree
that all prior or contemporaneous oral understandings, agreements or
negotiations relative to the leasing of the Premises are merged into and revoked
by this instrument.
 
29.5         Successors and Assigns.  Subject to the provisions of Article 14
relating to Assignment and Subleasing, this Lease is intended to and does bind
the heirs, executors, administrators, successors and assigns of any and all of
the parties hereto.
 
29.6         Notices.  All notices, comments, approvals, requests, demands and
other communications (collectively “Notices”) which Landlord or Tenant are
required or desire to serve upon, or deliver to, the other shall be in writing
and mailed postage prepaid by certified or registered mail, return receipt
requested, or by personal delivery, or given by a nationally recognized
overnight delivery service (such as Federal Express) with all fees prepaid, to
the appropriate address indicated below, or at such other place or places as
either Landlord or Tenant may, from time to time, designate in a written notice
given to the other.  If the term “Tenant” in this Lease refers to more than one
person or entity, Landlord shall be required to make service or delivery, as
aforesaid, to any one of said persons or entities only.  Notices shall be deemed
sufficiently served or given at the time of delivery; provided that refusal to
accept delivery of a notice shall constitute successful and effective delivery
thereof.  Any notice, request, communications or demand by Tenant to Landlord
shall be addressed to the Landlord at:
 
 
LANDLORD:
Cure Land Co., LLC

 
P.O. Box 44

 
Lakeshore, Mississippi 39558

 
 
Attn:     Mike Cure

 
Any notice, request, communications or demand by Landlord to tenant shall be
addressed to Tenant at:
 
 
TENANT:
Silver Slipper Casino Venture LLC

 
150 S. Los Robles Avenue, Suite 665

 
Pasadena, California 91101

 
 
Attn:     Loren Ostrow

 
Rejection or other refusal to accept a notice, request, communication or demand
or the inability to deliver the same because of a changed address of which no
notice was given shall be deemed to be receipt of the notice, request,
communication or demand sent.
 
29.7         Severability.  If any term or provision of this Lease, the deletion
of which would not adversely affect the receipt of any material benefit by
either party hereunder, shall be held invalid or unenforceable to any extent,
the remaining terms, conditions and covenants of this Lease shall not be
affected thereby and each of said terms covenants and conditions shall be valid
and enforceable to the fullest extent permitted by law.
 
29.8         Time of Essence.  Time is of the essence of this Lease and each
provision hereof in which time of performance is established.
 
29.9         Governing Law.  This Lease shall be governed by, interpreted and
construed in accordance with the laws of the State of Mississippi.
 
 
16

--------------------------------------------------------------------------------

 
 
29.10       Attorney’s Fees.  If any action or proceeding is brought by Landlord
or Tenant, to enforce in respective rights under this Lease, the unsuccessful
party therein shall pay all costs incurred by the prevailing party therein,
including reasonable attorney’s fees to be fixed by the court.
 
29.11       Memorandum of Lease.  Landlord and Tenant agree not to record this
Lease, but rather agree to execute and Memorandum of Lease in the form attached
hereto and incorporated herein as Exhibit “B”, which shall be recorded in the
public records of Hancock County, Mississippi.
 
30.           CONFIDENTIALITY.  Landlord agrees to use its best efforts to keep
the terms and conditions of this Lease confidential, other than those matters
which Landlord may have discussed with its attorneys or representatives and the
filing of the Memorandum of Lease.
 
31.           LANDLORD’S COVENANTS.
 
31.1         Landlord understands and agrees that Tenant intends to use certain
portions of the Premises that are designated wetlands and may be required to
enter into a mitigation program to utilize such wetlands.  Furthermore, Landlord
understands and agrees that Tenant intends to seek permission from all relevant
governmental authorities to reorient the parking around the Shipyard Road to
permit all parking provided for the Casino to be on the west side of Shipyard
Road.  Landlord agreed to cooperate fully with tenant in any and all of its
applications to utilize such wetlands and to modify Shipyard Road.
 
31.2         Landlord further hereby leases and lets to Tenant and Tenant hereby
rents from Landlord certain undeveloped land (identified as Parcel G and
described in Exhibit “D” attached hereto and incorporated here by reference)
owned by Landlord but not within the definition of the Premises, for Tenant’s
excess parking needs (and does hereby grant Tenant a non-exclusive easement over
and across that certain property identified as Parcel F and described in Exhibit
G for access to the parking area) without charge so long as Tenant bears any
cost necessary to be incurred to be able to utilize such land for parking,
provided, however, that if Landlord develops such land in a manner incompatible
with Tenant’s continued use of land for parking, Tenant’s parking area lease and
access easement thereto granted hereunder shall cease.  Landlord covenants that
during the Term of this Lease, Landlord will not sell or lease any of the land
referenced in this Section 31.2 to any third party without first allowing Tenant
the right of first refusal with respect to said land.  If Tenant fails to
exercise its rights of first refusal and Landlord sells such land to a third
party, Tenant’s parking area lease and access easement thereto granted hereunder
shall cease.
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the date
set forth in the first paragraph above.

       
LANDLORD
TENANT         Cure Land Co., LLC Silver Slipper Casino Ventures LLC        
By:   /s/ Michael D. Cure   By:  /s/ Paul R. Alanis  

        Its: President   Its:  President and Chairman of the Board of Managers  

 
 
18

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
DESCRIPTION OF THE PROPERTY
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
LEGAL DESCRIPTIONS
 
All parcel letter designations shown in this and other legal description
exhibits correspond to the survey of George M. Haraway, R.L.S., dated December
7, 2004.
 
PARCEL A
Leasehold Interest
 
A parcel of land located in Gulfview Subdivision (Subdivision Plat Book 1, Page
27), also being located in that portion of the NW 1/4 lying north of the Bayou
Caddy, Section 29, Township 9 South, Range 14 West, Hancock County, Mississippi;
and being more particularly described as follows:
 
Commence at an iron rod located at the intersection of the northwest
right-of-way of Shipyard Road with the east line of Block 98, Gulfview
Subdivision, said iron rod also being located at the following coordinates, N.
269352.04, E. 797139.03 (M.S.P.C.S. East Zones/NAD 83 in feet); thence S
00°11’22” E. 36.71 feet to the intersection of the east line of Block 98,
Gulfview Subdivision, with the southeast right-of-way of Shipyard Road, said
intersection being the Point of Beginning; thence N 54°53’02” E 36.68 feet along
the southeast right-of-way of Shipyard Road; thence N 53°55’51” E 26.24 feet
along the southeast right-of-way of Shipyard Road; thence N 47°08’34” E 66.03
feet along the new southeast right-of-way of Shipyard Road; thence N 45°27’37” E
165.84 feet along the new southeast right-of-way of Shipyard Road to the
beginning of a curve to the left; thence northeasterly and northerly 92.72 feet
along a curve of the new southeast and new east right-of-way of Shipyard Road,
said curve having a central angle of 54°12’26” with a radius of 98.00 feet, also
having a chord bearing and distance of N 18°21’24” E 89.30 feet to the end of
said curve; thence N 08°44’49” W 343.72 feet along the new east right-of-way of
Shipyard Road to the beginning of a curve to the right; thence northerly 50.85
feet along said curve of the new east right-of-way of Shipyard Road, said curve
having a central angle of 18°47’54” with a radius of 155.00 feet, also having a
chord bearing and distance of N 00°39’08” E 50.63 feet to the end of said curve,
thence N 10°03’05” E 41.99 feet along the new east right-of-way of Shipyard Road
to a point located on the now or former west right-of-way of Beach Boulevard;
thence S 08°44’09” E 516.96 feet along said now or former west right-of-way of
Beach Boulevard to a point located on the former south right-of-way of Shipyard
Road; thence continue S 08°44’09” E 449.69 feet along said now or former west
right-of-way of Beach Boulevard to a point located on the southerly edge of an
existing bulkhead on the north side of Bayou Caddy; thence meander southwesterly
262.6 feet, more or less, along said south edge of and existing bulkhead to a
point located at the following coordinates, N. 268971.14, E. 797247.61, said
point also being located at the most easterly corner of a parcel of land with an
existing water tower; thence along the boundary of the water tower parcel the
following five courses, N 18°21’46” W 49.85 feet, N 75°27’23” W 20.25 feet, S
71°38’14” W 27.58 feet, thence S 00°04’51” E 17.29 feet, S 18°21’46” E 44.43
feet to a point located on said south edge of and existing bulkhead; thence
meander southwesterly 348.1 feet, more or less, along said south corner of said
dock, said point having the following coordinates, N. 268920.55, E. 796859.08;
thence N 88°38’51” W 43.26 feet, to a point in a canal; thence N 02°59’02” W
160.73 feet along the east line of property now or formerly to John Ladner &
Terryl Ladner (W.D. Book X5, Page 14), to a point located on the southeast
right-of-way of Shipyard Road; thence N 54°53’02” E 405.48 feet along said
southeast right-of-way of Shipyard Road to the said Point Of Beginning.
 
Said parcel of land contains 5.529 acres, more or less.
 
 
 

--------------------------------------------------------------------------------

 
 
PARCEL B
Leasehold Interest
 
A parcel of land leased in Gulfview Subdivision (Subdivision Plat Book 1, Page
27), Hancock County, Mississippi; and being more particularly described as
follows:
 
For the Point Of Beginning, Commence at an iron rod located at the intersection
of the northwest right-of-way of Shipyard Road with the east line of Block 98,
Gulfview Subdivision, said iron rod also being located at the following
coordinates, N. 269352.04, E 797139.03 (M.S.P.C.S. East Zone/NAD 83 in feet);
thence S 43°50’16” W 407.80 feet along said northwest right-of-way of Shipyard
Road to the intersection with the east line of property new or formerly to
Terryl M. Ladner (W.D. Book BB23, Pages 240-241); thence N 02°59’02” W 111.76
feet, more or less, to a point on the southern bank of a canal, said point being
the northeast corner of property new or formerly to Terryl M. Ladner; thence
meander southwesterly 170 feet, more or less, along said southern bank of a
canal to the northwest corner of property now or formerly to Terryl M. Ladner;
thence S 02°59’02” E 37.53 feet, more or less, along the west line of said
property now or formerly to Terryl M. Ladner, to a point having the following
coordinates N. 269077.62, E. 796063.60; thence S 89°48’38” W 245.10 feet to a
point in a canal; thence N 00°52’43” E 237.79 feet to a point in a canal; thence
N 00°05’36” E 243.76 feet to a point in a canal, said point also being located
on the now or former south right-of-way of Featherston Avenue (not open/now
vacated); thence S 89°43’28” W 608.20 feet along said now or former south
right-of-way of Featherston Avenue to a point located on the now or former east
right-of-way of Ann Street, said point also being the northwest corner of Lot 8,
Block 76, Gulfview Subdivision, said point also being located on the following
coordinates, N. 259556.34, E. 795818.34; thence N 00°11’22” W 510.00 feet along
the now or former east right-of-way of Ann Street to a point located on the new
or former centerline of Watte Avenue (not open/now vacated); thence N 89°18’38”
E 885.00 feet along said now or former centerline to the intersection of the now
or former centerline of Michigan Street (not open/now vacated); thence N
00°11’33” W 480.00 feet along said former centerline of Michigan Street to the
intersection of the now or former centerline of Lowry Avenue (not open/now
vacated); thence N 89°48’38” E 561.21 feet along the new or former centerline of
Lowry Avenue to a point located on the west right-of-way of Beach Boulevard,
said point also being located 60 feet (measured at a right angle) westerly from
the west side of the top of a concrete seawall being located east of and
contiguous with said Beach Boulevard, said point having the following
coordinates, N. 276651.12, E. 797261.27; thence S 07°19’28” E 30.23 feet along
said west right-of-way of Beach Boulevard to a point located on the north line
of Lot 1, Block 100, Gulfview Subdivision; thence S 08°44’36” E 323.60 feet
along the west right-of-way of Beach Boulevard to a point located on the north
line of Lot 7, Block 100, Gulfview Subdivision; thence N 89°48’38” E 25.03 feet
along the north line of said Lot 7 to a point, said point also being located at
the south end of right-of-way for Beach Boulevard, said point also being located
on the new west right-of-way of Shipyard Road; thence southerly 19.34 feet along
a curve of the new west right-of-way of Shipyard road, said curve being concave
to the west, having a central angle of 08°12’33” with a radius of 135.00 feet,
also having a chord bearing and distance of S 05°56’49” W 19.33 feet to the end
of said curve; thence S 10°03’05” W 191.64 feet along the new west right-of-way
of Shipyard Road to the beginning of a curve to the left; thence southerly 60.70
feet along a curve of the new west right-of-way of Shipyard Road, said curve
having a central angle of 18°47’54” with a radius of 185.00 feet, also  having a
chord bearing and distance of S 00°39’08” W 60.43 feet to the end of said curve;
thence S 08°44’49” E 343.72 feet along the new west right-of-way of Shipyard
Road to the beginning of a curve to the right; thence southerly and
southwesterly 64.33 feet along a curve of the new west and new northwest
right-of-way of Shipyard Road, said curve having a central angle of 54°12’26”
with a radius of 68.00 feet, also having a chord bearing and distance of S
18°21’24” W 61.96 feet to the end of said curve; thence S 45°27’37” W 165.40
feet along the new northwest right-of-way of Shipyard Road; thence S 47°09’52”
66.93 feet along the northwest right-of-way of Shipyard Road; thence S 55°01’25”
W 36.53 feet along the northwest right-of-way of Shipyard Road to the said Point
Of Beginning.
 
Said parcel of land contains 31.18 acres, more or less.
 
 
 

--------------------------------------------------------------------------------

 
 
PARCEL C
Leasehold Interest
 
All that portion of Beach Boulevard (now abandoned) lying south of the north
line of Lot 7, Block 100, Gulfview Subdivision (Subdivision Plat Book 1, Page
27), Hancock County, Mississippi; and being more particularly described as
follows:
 
Commence at the intersection of the north line of Lot 1, Block 100, Gulfview
Subdivision with the west right-of-way of Beach Boulevard, said point being
located at the following coordinates, N. 270521.13 feet, E. 797265.13 feet
(M.S.P.C.S. East Zone/NAD 83 in feet); thence S 08°44’36” E 323.60 feet along
the west right-of-way of Beach Boulevard to a point located on the north line of
Lot 7, Block 100, Gulfview Subdivision; thence N 89°48’38” E 55.05 feet along
the north line of said Lot 7 to the Point Of Beginning, said point also being
located at the south end of right-of-way for Beach Boulevard, said point also
being located on the new right-of-way of Shipyard Road; thence continue N
89°48’38” E 5.63 feet to the west side of the top of a concrete seawall, said
seawall being located east of and contiguous with now or former Beach Boulevard;
thence meander along the west side of the top of a concrete seawall the
following ten courses, S 08°45’41” E 10.55 feet, S 08°40’35” E 100.06 feet, S
08°44’59” E 80.83 feet, S 08°35’24” E 18.82 feet, S 08°45’41” E 100.59 feet, S
08°46’04” E 99.96 feet, S 08°44’59” E 99.52 feet, S 08°44’47” E 99.70 feet, S
08°40’43” E 100.10 feet, S 08°43’50” E 88.77 feet; thence N 81°11’47” E 2.95
feet to the northwest corner of a Public Trust Tidelands Lease parcel; thence S
08°48’13” E 299.95 feet along the west line of Public Trust Tidelands Lease
parcel to a point located on the southerly edge of an existing bulkhead on the
north side of Bayou Caddy, thence meander westerly and southerly along the edge
of said bulkhead the following four courses, S 81°25’42” W 36.52 feet, S
06°34’36” E 32 37 feet, S 83°24’18” W 17.73 feet, S 73°55’30” W 7.67 feet to a
point located on the now or formerly west right-of-way of Beach Boulevard;
thence N 08°44’09” W 449.69 feet along said now or formerly west right-of-way of
Beach Boulevard to a point located on the former south right-of-way of Shipyard
Road; thence continue N 08°44’09” W 513.96 feet along said now or former west
right-of-way of Beach Boulevard to a point located on the now west right-of-way
of Shipyard Road; thence N 10°03’05” E 149.65 feet along the new east
right-of-way of Shipyard Road to the beginning of a curve to the left; thence
northerly 24.70 feet along said curve of the new east right-of-way of Shipyard
Road, said curve having a central angle of 08°34’43” with a radius of 165.00
feet, also having a chord bearing and distance of N 05°45’43” E 24.68 feet to
the said Point Of Beginning.
 
Said parcel of land contains 1.44 acres, more or less.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
MEMORANDUM OF LEASE
 
INSTRUMENT PREPARED BY:
 
Robert W. Shockett
Bingham McCutchen
355 South Grand Avenue
44 Floor
Los Angeles, California 90071
213-229-8436
 
MEMORANDUM OF LEASE
 
This agreement made and entered into this ____ day of November, 2004, by and
between CURE LAND COMPANY, LLC, a Mississippi limited liability company (the
“Landlord”), and SILVER SLIPPER CASINO VENTURE LLC, a Delaware limited liability
company (“Tenant”).
 
Landlord hereby leases to Tenant, and Tenant hereby lets from Landlord, the
following described real property located in Hancock County, Mississippi:
 
See attached Exhibit “A”, “B” and “C”
 
This Agreement is subject to the terms, conditions and restrictions contained in
that certain unrecorded Lease Agreement With Option To Purchase (the “Lease”)
between Landlord and Tenant, dated the ____ day of November, 2004, all of which
terms, conditions and restrictions are incorporated herein by reference.  The
Lease is for a term commencing on the ____ day of November, 2004, and
terminating on the 30th day of April, 2028, and contains exclusive options to
purchase the above-described property or portions thereof during the term of the
Lease on terms set forth in the Lease.
 
Landlord covenants that, during the term of the Lease, Landlord will not sell or
lease any property now owned or leased by Landlord or hereafter acquired or
lease by Landlord, within a ten (10) mile radius of the Premises in any
direction, to any third party for use, operation or lease as a gaming
establishment without first allowing Tenant the right of first refusal with
respect to said property.
 
Landlord hereby grants as easement to Tenant, subject to and in accordance with
the terms of the Lease, the following described real property located in Hancock
County, Mississippi:
 
See attached Exhibit “D”
 
 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEROF, the parties hereto have executed this Agreement on the ____
day of November, 2004.

        LANDLORD   TENANT          
Cure Land Company, LLC
 
Silver Slipper Venture Casino LLC
 
a Mississippi limited liability company
 
a Delaware limited liability company
          By:     By:     Its:     Its:            
ADDRESS OF LANDLORD:
 
ADDRESS OF TENANT:
         
P.O. Box 44
 
150 S. Los Robles Avenue, Suite 665
 
Lakeshore, Mississippi 39558
 
Pasadena, California 91101
 
Attn:  Mike Cure
 
Attn:  Loren Ostrow
 
Telephone Number:  228-467-5880
 
Telephone Number:  626-356-1188
 

 
 
2

--------------------------------------------------------------------------------

 
 
STATE OF ____________
COUNTY OF_______
 
Personally appeared before me, the undersigned authority in and for the said
county and state, on this the ____ day of ___________________________, 2004,
within my jurisdiction, the within named _______________________________, who
acknowledged that he/she is the ___________________ of Cure Land Company, LLC, a
Mississippi limited liability company, and that for and on behalf of the said
entity, and as its act and deed, he/she executed the above and foregoing
instrument, after first having been duly authorized by said entity so to do.
 

           
NOTARY PUBLIC
 
My Commission Expires:
                 
[SEAL]

 
STATE OF ____________
COUNTY OF_______
 
Personally appeared before me, the undersigned authority in and for the said
county and state, on this the ____ day of ___________________________, 2004,
within my jurisdiction, the within named ______________________________, who
acknowledged that he/she is the ___________________ of Silver Slipper Casino
Venture LLC, a Delaware limited liability company, and that for and on behalf of
the said entity, and as its act and deed, he/she executed the above and
foregoing instrument, after first having been duly authorized by said entity so
to do.
 

           
NOTARY PUBLIC
 
My Commission Expires:
                       
[SEAL]

 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
DESCRIPTION OF THE PROPERTY
 
PARCEL A
Leasehold Interest
 
A parcel of land located in Gulfview Subdivision (Subdivision Plat Book 1, Page
27), also being located in that portion of the NW 1/4 lying north of the Bayou
Caddy, Section 29, Township 9 South, Range 14 West, Hancock County, Mississippi;
and being more particularly described as follows:
 
Commence at an iron rod located at the intersection of the northwest
right-of-way of Shipyard Road with the east line of Block 98, Gulfview
Subdivision, said iron rod also being located at the following coordinates, N.
269352.04, E. 797139.03 (M.S.P.C.S. East Zones/NAD 83 in feet); thence S
00°11’22” E. 36.71 feet to the intersection of the east line of Block 98,
Gulfview Subdivision, with the southeast right-of-way of Shipyard Road, said
intersection being the Point of Beginning; thence N 54°53’02” E 36.68 feet along
the southeast right-of-way of Shipyard Road; thence N 53°55’51” E 26.24 feet
along the southeast right-of-way of Shipyard Road; thence N 47°08’34” E 66.03
feet along the new southeast right-of-way of Shipyard Road; thence N 45°27’37” E
165.84 feet along the new southeast right-of-way of Shipyard Road to the
beginning of a curve to the left; thence northeasterly and northerly 92.72 feet
along a curve of the new southeast and new east right-of-way of Shipyard Road,
said curve having a central angle of 54°12’26” with a radius of 98.00 feet, also
having a chord bearing and distance of N 18°21’24” E 89.30 feet to the end of
said curve; thence N 08°44’49” W 343.72 feet along the new east right-of-way of
Shipyard Road to the beginning of a curve to the right; thence northerly 50.85
feet along said curve of the new east right-of-way of Shipyard Road, said curve
having a central angle of 18°47’54” with a radius of 155.00 feet, also having a
chord bearing and distance of N 00°39’08” E 50.63 feet to the end of said curve,
thence N 10°03’05” E 41.99 feet along the new east right-of-way of Shipyard Road
to a point located on the now or former west right-of-way of Beach Boulevard;
thence S 08°44’09” E 516.96 feet along said now or former west right-of-way of
Beach Boulevard to a point located on the former south right-of-way of Shipyard
Road; thence continue S 08°44’09” E 449.69 feet along said now or former west
right-of-way of Beach Boulevard to a point located on the southerly edge of an
existing bulkhead on the north side of Bayou Caddy; thence meander southwesterly
262.6 feet, more or less, along said south edge of and existing bulkhead to a
point located at the following coordinates, N. 268971.14, E. 797247.61, said
point also being located at the most easterly corner of a parcel of land with an
existing water tower; thence along the boundary of the water tower parcel the
following five courses, N 18°21’46” W 49.85 feet, N 75°27’23” W 20.25 feet, S
71°38’14” W 27.58 feet, thence S 00°04’51” E 17.29 feet, S 18°21’46” E 44.43
feet to a point located on said south edge of and existing bulkhead; thence
meander southwesterly 348.1 feet, more or less, along said south corner of said
dock, said point having the following coordinates, N. 268920.55, E. 796859.08;
thence N 88°38’51” W 43.26 feet, to a point in a canal; thence N 02°59’02” W
160.73 feet along the east line of property now or formerly to John Ladner &
Terryl Ladner (W.D. Book X5, Page 14), to a point located on the southeast
right-of-way of Shipyard Road; thence N 54°53’02” E 405.48 feet along said
southeast right-of-way of Shipyard Road to the said Point Of Beginning.
 
Said parcel of land contains 5.529 acres, more or less.
 
 
 

--------------------------------------------------------------------------------

 
 
PARCEL B
Leasehold Interest
 
A parcel of land leased in Gulfview Subdivision (Subdivision Plat Book 1, Page
27), Hancock County, Mississippi; and being more particularly described as
follows:
 
For the Point Of Beginning, Commence at an iron rod located at the intersection
of the northwest right-of-way of Shipyard Road with the east line of Block 98,
Gulfview Subdivision, said iron rod also being located at the following
coordinates, N. 269352.04, E 797139.03 (M.S.P.C.S. East Zone/NAD 83 in feet);
thence S 43°50’16” W 407.80 feet along said northwest right-of-way of Shipyard
Road to the intersection with the east line of property new or formerly to
Terryl M. Ladner (W.D. Book BB23, Pages 240-241); thence N 02°59’02” W 111.76
feet, more or less, to a point on the southern bank of a canal, said point being
the northeast corner of property new or formerly to Terryl M. Ladner; thence
meander southwesterly 170 feet, more or less, along said southern bank of a
canal to the northwest corner of property now or formerly to Terryl M. Ladner;
thence S 02°59’02” E 37.53 feet, more or less, along the west line of said
property now or formerly to Terryl M. Ladner, to a point having the following
coordinates N. 269077.62, E. 796063.60; thence S 89°48’38” W 245.10 feet to a
point in a canal; thence N 00°52’43” E 237.79 feet to a point in a canal; thence
N 00°05’36” E 243.76 feet to a point in a canal, said point also being located
on the now or former south right-of-way of Featherston Avenue (not open/now
vacated); thence S 89°43’28” W 608.20 feet along said now or former south
right-of-way of Featherston Avenue to a point located on the now or former east
right-of-way of Ann Street, said point also being the northwest corner of Lot 8,
Block 76, Gulfview Subdivision, said point also being located on the following
coordinates, N. 259556.34, E. 795818.34; thence N 00°11’22” W 510.00 feet along
the now or former east right-of-way of Ann Street to a point located on the new
or former centerline of Watte Avenue (not open/now vacated); thence N 89°18’38”
E 885.00 feet along said now or former centerline to the intersection of the now
or former centerline of Michigan Street (not open/now vacated); thence N
00°11’33” W 480.00 feet along said former centerline of Michigan Street to the
intersection of the now or former centerline of Lowry Avenue (not open/now
vacated); thence N 89°48’38” E 561.21 feet along the new or former centerline of
Lowry Avenue to a point located on the west right-of-way of Beach Boulevard,
said point also being located 60 feet (measured at a right angle) westerly from
the west side of the top of a concrete seawall being located east of and
contiguous with said Beach Boulevard, said point having the following
coordinates, N. 276651.12, E. 797261.27; thence S 07°19’28” E 30.23 feet along
said west right-of-way of Beach Boulevard to a point located on the north line
of Lot 1, Block 100, Gulfview Subdivision; thence S 08°44’36” E 323.60 feet
along the west right-of-way of Beach Boulevard to a point located on the north
line of Lot 7, Block 100, Gulfview Subdivision; thence N 89°48’38” E 25.03 feet
along the north line of said Lot 7 to a point, said point also being located at
the south end of right-of-way for Beach Boulevard, said point also being located
on the new west right-of-way of Shipyard Road; thence southerly 19.34 feet along
a curve of the new west right-of-way of Shipyard road, said curve being concave
to the west, having a central angle of 08°12’33” with a radius of 135.00 feet,
also having a chord bearing and distance of S 05°56’49” W 19.33 feet to the end
of said curve; thence S 10°03’05” W 191.64 feet along the new west right-of-way
of Shipyard Road to the beginning of a curve to the left; thence southerly 60.70
feet along a curve of the new west right-of-way of Shipyard Road, said curve
having a central angle of 18°47’54” with a radius of 185.00 feet, also  having a
chord bearing and distance of S 00°39’08” W 60.43 feet to the end of said curve;
thence S 08°44’49” E 343.72 feet along the new west right-of-way of Shipyard
Road to the beginning of a curve to the right; thence southerly and
southwesterly 64.33 feet along a curve of the new west and new northwest
right-of-way of Shipyard Road, said curve having a central angle of 54°12’26”
with a radius of 68.00 feet, also having a chord bearing and distance of S
18°21’24” W 61.96 feet to the end of said curve; thence S 45°27’37” W 165.40
feet along the new northwest right-of-way of Shipyard Road; thence S 47°09’52”
66.93 feet along the northwest right-of-way of Shipyard Road; thence S 55°01’25”
W 36.53 feet along the northwest right-of-way of Shipyard Road to the said Point
Of Beginning.
 
 
 

--------------------------------------------------------------------------------

 
 
Said parcel of land contains 31.18 acres, more or less.
 
Said parcel of land contains 31.18 acres, more or less.
Part of Lots 1-8 incl., Blk. 100.
 
PARCEL C
Leasehold Interest
 
All that portion of Beach Boulevard (now abandoned) lying south of the north
line of Lot 7, Block 100, Gulfview Subdivision (Subdivision Plat Book 1, Page
27), Hancock County, Mississippi; and being more particularly described as
follows:
 
Commence at the intersection of the north line of Lot 1, Block 100, Gulfview
Subdivision with the west right-of-way of Beach Boulevard, said point being
located at the following coordinates, N. 270521.13 feet, E. 797265.13 feet
(M.S.P.C.S. East Zone/NAD 83 in feet); thence S 08°44’36” E 323.60 feet along
the west right-of-way of Beach Boulevard to a point located on the north line of
Lot 7, Block 100, Gulfview Subdivision; thence N 89°48’38” E 55.05 feet along
the north line of said Lot 7 to the Point Of Beginning, said point also being
located at the south end of right-of-way for Beach Boulevard, said point also
being located on the new right-of-way of Shipyard Road; thence continue N
89°48’38” E 5.63 feet to the west side of the top of a concrete seawall, said
seawall being located east of and contiguous with now or former Beach Boulevard;
thence meander along the west side of the top of a concrete seawall the
following ten courses, S 08°45’41” E 10.55 feet, S 08°40’35” E 100.06 feet, S
08°44’59” E 80.83 feet, S 08°35’24” E 18.82 feet, S 08°45’41” E 100.59 feet, S
08°46’04” E 99.96 feet, S 08°44’59” E 99.52 feet, S 08°44’47” E 99.70 feet, S
08°40’43” E 100.10 feet, S 08°43’50” E 88.77 feet; thence N 81°11’47” E 2.95
feet to the northwest corner of a Public Trust Tidelands Lease parcel; thence S
08°48’13” E 299.95 feet along the west line of Public Trust Tidelands Lease
parcel to a point located on the southerly edge of an existing bulkhead on the
north side of Bayou Caddy, thence meander westerly and southerly along the edge
of said bulkhead the following four courses, S 81°25’42” W 36.52 feet, S
06°34’36” E 32 37 feet, S 83°24’18” W 17.73 feet, S 73°55’30” W 7.67 feet to a
point located on the now or formerly west right-of-way of Beach Boulevard;
thence N 08°44’09” W 449.69 feet along said now or formerly west right-of-way of
Beach Boulevard to a point located on the former south right-of-way of Shipyard
Road; thence continue N 08°44’09” W 513.96 feet along said now or former west
right-of-way of Beach Boulevard to a point located on the now west right-of-way
of Shipyard Road; thence N 10°03’05” E 149.65 feet along the new east
right-of-way of Shipyard Road to the beginning of a curve to the left; thence
northerly 24.70 feet along said curve of the new east right-of-way of Shipyard
Road, said curve having a central angle of 08°34’43” with a radius of 165.00
feet, also having a chord bearing and distance of N 05°45’43” E 24.68 feet to
the said Point Of Beginning.
 
Said parcel of land contains 1.44 acres, more or less.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Legal Description of 1 Acre Parcel
 
PARCEL G
Leasehold Interest
 
A parcel of land located in Gulfview Subdivision (Subdivision Plat Book 1, Page
27), Hancock County, Mississippi; and being more particularly described as
follows:
 
Commence at an iron rod located at the southwest corner of Lot 9, Block 77,
Gulfview Subdivision, said iron rod also being located at the following
coordinates, N. 269050.32, E. 796270.02 (M.S.P.C.S.-EAST ZONE/NAD 83 in feet);
thence N 00°11’22” W 31.00 feet along the west line of Block 77 to the Point Of
Beginning; thence S 89°48’38” W 130.00 feet; thence N 81°05’57” W 50.64 feet;
thence N 77°18’52” W 71.81 feet; thence N 85°02’49” W 100.40 feet; thence S
89°48’38” W 100.00 feet to the west line of Block 76, Gulfview Subdivision;
thence N 00°11’22” W 443.51 feet along said west line of Block 76, to the
northwest corner of Lot 8, Block 76, Gulfview Subdivision; thence N 89°48’38” E
450.00 feet along the north line of said Block 76 and the easterly projection
thereof to the northwest corner of Lot 8, Block 77, Gulfview Subdivision; thence
S 00°11’22” E 476.51 feet along the west line of said Block 77 to the said Point
of Beginning.
 
Said parcel of land contains 4.7 acres, more or less.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
Legal Description of Parking Area
 
PARCEL J
Leasehold Interest
 
Commencing at a concrete post which is the Southwest corner of Section 36,
Tp.85, R15W; thence East 828.5 feet along the Section line to an iron pipe,
thence North 1037.5 feet, more or less, to an iron pipe on the South line of
R.O.W. of U.S. Highway 90 as the point of beginning; thence North 88 degrees 7
minutes West 128 feet, more ore less, along the South line of the above
mentioned ROW to a point which is 43 feet East of the East Driveway; thence
South 180 feet to a point; thence S 88 degrees 7 minutes E 128 feet, more or
less, to a point which is due South of the point of beginning, thence N. 180
feet to the point of beginning; being a part of the SW 1/4 of the SW 1/4,
Section 36, Township 85, Range 15W, Hancock County, Mississippi.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
Legal Description of Easement
 
PARCEL F
Non-Exclusive Easement Interest
 
A parcel of land (easement) located in Gulfview Subdivision (Subdivision Plat
Book 1, Page 27), also being located in that part of the NE 1/4 of the NE 1/4
lying north of Bayou Caddy in Section 30, Township 9 South, Range 14 West,
Hancock County, Mississippi; and being more particularly described as follows:
 
For the Point Of Beginning, Commence at an iron rod located at the southwest
corner of Lot 9, Block 77, Gulfview Subdivision, said iron rod also being
located at the following coordinates, N. 269050.32 E 796270.02 (M.S.P.C.S.-East
Zone/NAD 83 in feet); thence N 76°46’38” W 133.64 feet; thence N 89°48’38” E
130.00 feet to the west line of said Lot 9, Block 77; thence S 80°41’99” E.
50.69 feet; thence N 87°51’33” E 98.62 feet to a point in a canal; thence N
89°48’38” E 245.10 feet to a point located on the west line of property now or
formerly to Terryl M. Ladner, said point having the following coordinates, N.
269077.62, E. 796663.60; thence S 02°59’02” E 37.78 feet along said west line of
property now or formerly to Terryl M. Ladner (W.D. Book HH23, Pages 240-241), to
a point located on the northwest right-of-way of Shipyard Road; thence S
66°39’08” W 27.82 feet along said northwest right-of-way of Shipyard Road to a
point located on the east line of property now or formerly to Strong (W.D. Book
AA5, Pages 33-35); thence N 02°50’06” W 10.13 feet along said east line of
property now or formerly to Strong, to the southeast corner of a parcel of land
conveyed by Strong to Cure, et al (W.D. Book BB94, Pages 576-578); thence S
88°53’02” W 90.00 feet along the south line of said parcel of land conveyed by
Strong to Cure, et al; thence N 74°12’03” W 22.44 feet; thence N 87°11’53” W
69.68 feet; thence S 87°51’33” W 150.40 feet; thence N 76°46’38” W 39.06 feet to
the paid Point of Beginning.
 
Said parcel of land (easement) contains 0.357 acre, more or less.
 
PARCEL H
Non-Exclusive Easement Interest
 
A parcel of land located in that portion of the NW 1/4 of the NW 1/4 lying north
of Bayou Caddy in Section 29, Township 9 South, Range 14 West, Hancock County,
Mississippi; and being more particularly described as follows:
 
Commence at an iron rod located at the intersection of the northwest
right-of-way of Shipyard Road with the east line of Block 98, Gulfview
Subdivision, said iron rod also being located at the following coordinates, N.
269352.04, E 797139.03 (M.S.P.C.S. East Zone/NAD 83 in feet); thence S 00°11’22”
E 35.71 feet to the intersection of the east line of Block 98, Gulfview
Subdivision with the southeast right-of-way of Shipyard Road; thence N 54°53’02”
E 36.68 feet along the southeast right-of-way of Shipyard Road; thence N
53°55’51” E 20.43 feet along the southeast right-of-way of Shipyard Road; thence
S 00°04’51” E 333.61 feet to the Point Of Beginning; thence N 71°38’14” E 27.58
feet; thence S 75°27’27” E 20.25 feet; thence S 18°21’46” E  49.85 feet to a
point located on the south edge of an existing bulkhead, said point being
located at the following coordinates, N. 268971.14, E 797247.61; thence S
71°38’14” W 50.00 feet along said south edge of an existing bulkhead; thence N
18°21’46” W 44.43 feet; thence N 00°04’51” W 17.29 feet to the said Point Of
Beginning.
 
Said parcel of land contains 2,904 square feet or 0.067 acre, more.
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
Legal Description of 1 Acre Parcel
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
LEGAL DESCRIPTION
 
All parcel letter designations shown in this and other legal description
exhibits correspond to the survey of George M. Hathway, R.L.S., dated December
7, 2004.
 
PARCEL J
Leasehold Interest
 
Commencing at a concrete post which is the Southwest corner of Section 36,
Tp.85, R15W; thence East 828.5 feet along the Section line to an iron pipe,
thence North 1037.5 feet, more or less, to an iron pipe on the South line of
R.O.W. of U.S. Highway 90 as the point of beginning; thence North 88 degrees 7
minutes West 128 feet, more ore less, along the South line of the above
mentioned ROW to a point which is 43 feet East of the East Driveway; thence
South 180 feet to a point; thence S 88 degrees 7 minutes E 128 feet, more or
less, to a point which is due South of the point of beginning, thence N. 180
feet to the point of beginning; being a part of the SW 1/4 of the SW 1/4,
Section 36, Township 85, Range 15W, Hancock County, Mississippi.
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
Legal Description of Parking Area
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
LEGAL DESCRIPTION
 
All parcel letter designations shown in this and other legal description
exhibits correspond to the survey of George M. Hathway, R.L.S., dated December
7, 2004.
 
PARCEL G
Leasehold Interest
 
A parcel of land located in Gulfview Subdivision (Subdivision Plat Book 1, Page
27), Hancock County, Mississippi; and being more particularly described as
follows:
 
Commence at an iron rod located at the southwest corner of Lot 9, Block 77,
Gulfview Subdivision, said iron rod also being located at the following
coordinates, N. 269050.32, E. 796270.02 (M.S.P.C.S.-EAST ZONE/NAD 83 in feet);
thence N 00°11’22” W 31.00 feet along the west line of Block 77 to the Point Of
Beginning; thence S 89°48’38” W 130.00 feet; thence N 81°05’57” W 50.64 feet;
thence N 77°18’52” W 71.81 feet; thence N 85°02’49” W 100.40 feet; thence S
89°48’38” W 100.00 feet to the west line of Block 76, Gulfview Subdivision;
thence N 00°11’22” W 443.51 feet along said west line of Block 76, to the
northwest corner of Lot 8, Block 76, Gulfview Subdivision; thence N 89°48’38” E
450.00 feet along the north line of said Block 76 and the easterly projection
thereof to the northwest corner of Lot 8, Block 77, Gulfview Subdivision; thence
S 00°11’22” E 476.51 feet along the west line of said Block 77 to the said Point
of Beginning.
 
Said parcel of land contains 4.7 acres, more or less.
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
Access to Water Tower
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
LEGAL DESCRIPTION
 
All parcel letter designations shown in this and other legal description
exhibits correspond to the survey of George M. Hathway, R.L.S., dated December
7, 2004.
 
PARCEL I
Non-Exclusive Easement Interest
 
A parcel of land (easement) located in Gulfview Subdivision (Subdivision Plat
Book 1, Page 27), also being located in that portion of the NW 1/4 of the NW 1/4
lying north of Bayou Caddy in Section 29, Township 9 South, Range 14 West,
Hancock County, Mississippi; and being more particularly described as follows:
 
Commence at an iron rod located at the intersection of the northwest
right-of-way of Shipyard Road with the east line of Block 94, Gulfview
Subdivision, said iron rod also being located at the following coordinates, N.
269352.04, E. 797139.03 (M.S.P.C.S.-East Zone/NAD 83 in feet); thence S
00°11’22” E 36.71 feet to the intersection of the east line of Block 98,
Gulfview Subdivision with the southeast right-of-way of Shipyard Road; thence N
54°33’02” E 32.44 feet along the southeast right-of-way of Shipyard Road to the
Point of Beginning; thence continue N 54°53’02” E 4.24 feet along said southeast
right-of-way of Shipyard Road; thence; N 53°35’51” E 20.40 feet along the
southeast right-of-way of Shipyard Road; thence S 00°04’51 E 333.61 feet to the
northwest corner of a parcel of land for a Water Tower; thence continue S
00°04’51” E 17.29 feet along the westerly line of a parcel of land for a Water
Tower; thence S 18°21’46” E 34.45 feet along the westerly line of a parcel of
land for a Water Tower; thence S 89°53’59” W 30.81 feet; thence N 00°04’51” W
369.19 feet to the said Point of Beginning.
 
Said parcel of land (easement) contains 0.177 acre, more or less.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
Water Tower Property
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
LEGAL DESCRIPTION
 
All parcel letter designations shown in this and other legal description
exhibits correspond to the survey of George M. Hathway, R.L.S., dated December
7, 2004.
 
PARCEL H
Non-Exclusive Easement Interest
 
A parcel of land located in that portion of the NW 1/4 of the NW 1/4 lying north
of Bayou Caddy in Section 29, Township 9 South, Range 14 West, Hancock County,
Mississippi; and being more particularly described as follows:
 
Commence at an iron rod located at the intersection of the northwest
right-of-way of Shipyard Road with the east line of Block 98, Gulfview
Subdivision, said iron rod also being located at the following coordinates, N.
269352.04, E 797139.03 (M.S.P.C.S. East Zone/NAD 83 in feet); thence S 00°11’22”
E 35.71 feet to the intersection of the east line of Block 98, Gulfview
Subdivision with the southeast right-of-way of Shipyard Road; thence N 54°53’02”
E 36.68 feet along the southeast right-of-way of Shipyard Road; thence N
53°55’51” E 20.43 feet along the southeast right-of-way of Shipyard Road; thence
S 00°04’51” E 333.61 feet to the Point Of Beginning; thence N 71°38’14” E 27.58
feet; thence S 75°27’27” E 20.25 feet; thence S 18°21’46” E  49.85 feet to a
point located on the south edge of an existing bulkhead, said point being
located at the following coordinates, N. 268971.14, E 797247.61; thence S
71°38’14” W 50.00 feet along said south edge of an existing bulkhead; thence N
18°21’46” W 44.43 feet; thence N 00°04’51” W 17.29 feet to the said Point Of
Beginning.
 
Said parcel of land contains 2,904 square feet or 0.067 acre, more.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
LEGAL DESCRIPTION
 
All parcel letter designations shown in this and other legal description
exhibits correspond to the survey of George M. Hathway, R.L.S., dated December
7, 2004.
 
PARCEL F
Non-Exclusive Easement Interest
 
A parcel of land (easement) located in Gulfview Subdivision (Subdivision Plat
Book 1, Page 27), also being located in that part of the NE 1/4 of the NE 1/4
lying north of Bayou Caddy in Section 30, Township 9 South, Range 14 West,
Hancock County, Mississippi; and being more particularly described as follows:
 
For the Point Of Beginning, Commence at an iron rod located at the southwest
corner of Lot 9, Block 77, Gulfview Subdivision, said iron rod also being
located at the following coordinates, N. 269050.32 E 796270.02 (M.S.P.C.S.-East
Zone/NAD 83 in feet); thence N 76°46’38” W 133.64 feet; thence N 89°48’38” E
130.00 feet to the west line of said Lot 9, Block 77; thence S 80°41’99” E.
50.69 feet; thence N 87°51’33” E 98.62 feet to a point in a canal; thence N
89°48’38” E 245.10 feet to a point located on the west line of property now or
formerly to Terryl M. Ladner, said point having the following coordinates, N.
269077.62, E. 796663.60; thence S 02°59’02” E 37.78 feet along said west line of
property now or formerly to Terryl M. Ladner (W.D. Book HH23, Pages 240-241), to
a point located on the northwest right-of-way of Shipyard Road; thence S
66°39’08” W 27.82 feet along said northwest right-of-way of Shipyard Road to a
point located on the east line of property now or formerly to Strong (W.D. Book
AA5, Pages 33-35); thence N 02°50’06” W 10.13 feet along said east line of
property now or formerly to Strong, to the southeast corner of a parcel of land
conveyed by Strong to Cure, et al (W.D. Book BB94, Pages 576-578); thence S
88°53’02” W 90.00 feet along the south line of said parcel of land conveyed by
Strong to Cure, et al; thence N 74°12’03” W 22.44 feet; thence N 87°11’53” W
69.68 feet; thence S 87°51’33” W 150.40 feet; thence N 76°46’38” W 39.06 feet to
the paid Point of Beginning.
 
Said parcel of land (easement) contains 0.357 acre, more or less.
 
 